DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7, 13-15 are pending in the application.
This office action is in response to the amendment filed on 12/8/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method when a genetically modified isolated cell is introduced into a non-human subject, does not reasonably provide enablement for a method of expressing protein from in a subject, wherein said subject is a human being.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not 
The nature of the invention 
The claims are drawn to a method for expressing a transgene from an exogenous nucleic acid sequence in a cell of a subject, comprising introducing into a subject an isolated genetically modified cell comprising a transgene integrated into intron 1 of an endogenous PPP1R12C gene in the genome of the cell using at least one nuclease.  The dependent claims further recites nuclease comprises DNA-binding domain that targets a sequence within SEQ ID NO: 1 and/or SEQ ID NO: 2, wherein the cell is stem cell such as hematopoietic stem cell, wherein the transgene is different types of protein.  
The breadth of the claim
The breadth of the claim is rather broad.  The broadest claim encompasses the claimed method using any nuclease that binds to the PPP1R12C locus, and carries out the reaction in any type of cell, in vitro or in vivo.  
The teaching of the specification and the presence of the working examples
 The specification discloses 6 ZFN which are able to integrating donor plasmids into the PPP1R12C locus with different efficiency ranging from 3.4% to 11%.  The specification teaches that the GFP marker gene has been inserted into three different immortalized cell line using said ZFN.  However, the specification does not teach whether such method may be used to insert exogenous DNA into the genome of a primary cell or in a cell in vivo (i.e. in a whole organism).  
The state of prior art and the level of predictability in the prior art
Homologous recombination event occurs at low frequency in mammalian cells at about 1 event/million cells.  The use of ZFN made a technological breakthrough that increases the gene targeting efficiency in cultured cells.  Cleavage of a target locus requires two different ZFN subunits bind as a heterodimer at the desired cleavage site.  Recent results demonstrate that targeted insertion of DNA sequence into a number of loci is feasible, however, the homologous recombination frequency is cell type specific (Cathomen and Joung, Molecular Therapy, 2008. Vol.16, no.7, pages 1200-1207.  see page 1202, 1st col., 1st paragraph).  Among the challenges of using said method to introduce exogenous DNA into whole organism, including human, the major concern is the ZFN induced cytotoxicity, which has been reported in several studies (see page 1203, 1st col., 2nd paragraph).  Cell death and apoptosis associated with expression are most likely result of excessive cleavage at off target sites.  Cathomen and Joung also indicate that only low numbers of natural loci have been successfully targeted by ZFNs in cultured cells (see page 1204, 1st col., 2nd paragraph).  Linkers with perfect specificity have not been identified up until now, such that experimental trial and error is required in engineer ZFN with specificity (see page 1204, 1st col., 3rd paragraph).  Cathomen and Joung further teach that ensuring simultaneous delivery of two different ZFN subunits and a donor DNA in primary cells represents a major challenge for current gene transfer technologies (see page 1205, 1st col., last paragraph).  Since a high intranuclear concentration of ZFNs is required for efficient cleavage, it remains to be determined whether protein transduction or mRNA transfer will be sufficient to mediate ZFN-based genome modification.  Lastly, the endonuclease portion of the fusion protein may cause immunogenic reaction because its bacterial origin (see page1205, 2nd col., 4th paragraph).  With regard to ex vivo gene therapy, the prior art at the time of filing also indicate that the result of such is unpredictable.  In a review article published in 2019 (Barahman et al., International Journal of Radiation Oncology, Biology and Physics, Vol.103, No.4, pages 922-934), 12 year after the filing of present application, Barahman et al. teach while ex vivo gene therapy using nuclease has shown promising results in animal models, the application is still at proof-of-principle stages, whereas hurdles such as method of delivery still limits their potential for clinical translation (see page 931, 2 col).  With respect to cells such as hepatocytes, the availability of transplantable cells, safe and efficient ex vivo gene therapy methods, and engraftment and repopulation efficiency, are some of major hurdles still exists (see abstract).  
Based on the teaching from the prior art, whether an isolated cell comprises transgene inserted into intron 1 of PPP1R12C locus using ZFN may be used to introduce into a human subject to express the transgene is unpredictable.  While the specification demonstrates by example the insertion of GFP marker gene in three independent cell lines, it is the result of trial and error experimentation rather than routine application.  Whether said cells may be used to introduced into a human subject to express a transgene of interest is unpredictable in view of the technical difficulties exists in the art.  A skilled artisan thus needs to engage in undue experimentation to practice the method to its full scope.  Therefore, the claimed invention is only enabled to the scope indicated above.  
Response to Arguments
In response to the rejection, Applicant argues that the composition claims are examined for the structure of the claimed composition themselves, not based on hypothetical or alternative uses, and unclaimed uses cannot form the basis of an enablement rejection based on the guidance from MPEP ⸹2164.01(c).  Applicant argues that for known therapies, such as provision of a protein via transplantation of genetically modified cells expressing the protein, do not need to be exemplified in order to satisfy the enablement requirement.  Applicant argues that the claims do not encompass administration of the ZFNs and transgene donors to any subject, including a human subject, but rather ex vivo cell transplantation methods in which a genetically modified cell which expresses a protein from a transgene integrated into intron 1 of AAVS1 is administered to any subject.  Applicant asserts that the specification teaches how to generate a  genetically modified cell, including a human cell, that expresses a protein from a transgene integrated into intron 1 of AAVS1 following ZFN-mediated cleavage and administer that protein-producing cell to a subject.  Applicant asserts that it would have been routine experimentation to transplant genetically modified cells to express a protein for cell gene therapy.  Applicant points to paragraphs [0129], [0139]-[0141] and asserts teaching from those sections establish that cell transplantation of any protein expressing cells to any subject was routine.  Applicant alleges that any mention of in vivo administration of ZFNs and donors per se in the specification or in the references is not relevant to the pending claims.  Applicant argues that cell death and apoptosis associated with the direct administration of ZFN/donors are not relevant to the pending claims.  ZFN/donor gene therapy cannot be considered in the enablement inquiry.  Applicant argues that cell transplantation of genetically modified cells expressing a protein has been practiced for years in human subjects as demonstrated by the references cited by the specification, including Anderson 1992, Mitani & Casky 1992…Applicant argues that there is many research demonstrates the successful transplantation of genetically modified cells expressing proteins including many clinical trials in humans for HIV, SCID, CNS disorder, bone disorders as cited in the specification.  
The above arguments have been fully considered but deemed unpersuasive.  Applicant’s argument based on enablement of the composition is unpersuasive because the presently claimed invention is directed to a method, not a composition.  The standard for enablement is based on whether a skilled artisan can practice the method to its full scope based on the teaching from the specification and the knowledge in the art at the time the application was filed. Applicant’s assumption that rejection is based on lack of working examples for the claimed method is incorrect because the rejection is based on a thorough analysis of a number of wands factors as set forth in the rejection.  The cited references in paragraph [0129] discussed human gene therapy methods, but does not teach that introducing genetically modified cells edited by ZFN as claimed for expressing a protein is routine practice.  In fact, Anderson 1992 states “the large-scale tissue culture and the large number of cells and IL-2 that are given to a patient make this procedure clinically difficult. Furthermore 60-65% patients fails to respond to this treatment.” (see page 809. 1st col).  Dillion 1993 teach regulating gene expression to correlate with phenotypic effects is needed, and such problems may be solved in animal studies (see abstract).  Paragraph [0132] addresses transient expression of ZFP, which is not relevant for expressing a protein in human subject following ex vivo transplantation.  Paragraphs [0139]-[0141] are general statements with regard to ex vivo transfection for diagnostic, research or gene therapy, which do not set forth specific guidance for how to transfecting any type of protein into any type of cell and subsequently transplant said cells into a subject for therapeutic purpose.  As discussed in Cathomen and Joung, only low numbers of natural loci have been successfully targeted by ZFNs in cultured cells (see page 1204, 1st col., 2nd paragraph).  Linkers with perfect specificity have not been identified up until now, such that experimental trial and error is required in engineer ZFN with specificity (see page 1204, 1st col., 3rd paragraph).  Cathomen and Joung further teach that ensuring simultaneous delivery of two different ZFN subunits and a donor DNA in primary cells represents a major challenge for current gene transfer technologies (see page 1205, 1st col., last paragraph).  Since a high intranuclear concentration of ZFNs is required for efficient cleavage, it remains to be determined whether protein transduction or mRNA transfer will be sufficient to mediate ZFN-based genome modification.  Lastly, the endonuclease portion of the fusion protein may cause immunogenic reaction because its bacterial origin (see page1205, 2nd col., 4th paragraph).  All of such concerns cannot be addressed in cultured cell lines alone.  In fact, Dillion states that it should be addressed in animal models of human disease (see abstract).  Since the specification does not provide teaching on how to overcome such art recognized challenges, example 8 alone demonstrating insertion of GFP marker protein in cultured cell alone cannot extend predictability of using ZFNs to express protein in human subject.  Barahman et al. teach while ex vivo gene therapy using nuclease has shown promising results in animal models, the application is still at proof-of-principle stages, whereas hurdles such as method of delivery still limits their potential for clinical translation (see page 931, 2 col).  With respect to cells such as hepatocytes, the availability of transplantable cells, safe and efficient ex vivo gene therapy methods, and engraftment and repopulation efficiency, are some of major hurdles still exists (see abstract).  Such teaching is highly relevant to the claimed invention because it is directed to ex vivo gene therapy methods as claimed.  The teaching from Cathomen and Joung is also highly relevant because transfection of primary cells is required prior to transplantation (which is stated in paragraph [0139] of the present specification). The successful application of ex vivo gene therapy method requires trial and error, rather than routine experimentation, even years after the filing of the present application.  Therefore, the claimed method is only enabled to the scope indicated in the rejection.  This rejection is still considered proper and maintained for reason discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636